Order unanimously modified by reducing the alimony to fifteen dollars a week and the counsel fee to eighty dollars and as so modified affirmed, without costs, the first installment of the counsel fee to be paid within fifteen days after entry of the order, out of which sum plaintiff is directed to pay the fees for placing the case on the calendar for trial at the next available term, and to pay the balance when the case appears on the ready day calendar for trial. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.